Citation Nr: 1125823	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  97-22 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to higher initial disability evaluations for hemorrhoids than 10 percent from October 8, 1997 through October 14, 1998, 20 percent from December 1, 1998 through September 6, 1999, 10 percent from November 1, 1999 through November 13, 2005, and 20 percent beginning on November 14, 2005.

2.  Entitlement to an increased rating for pseudofolliculitis barbae, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation in excess of 10 percent for patellofemoral syndrome and patellar tendonitis of the right knee.

4.  Entitlement to a compensable evaluation for costochondritis.

5.  Whether new and material evidence has been received to reopen service connection for a right shoulder disorder.

6.  Whether the Veteran is competent for VA purposes.

7.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, served on active duty from November 1985 to November 1989.  He also served from November 1989 to June 1992, but his discharge for this time period was determined by an unappealed December 1993 administrative decision to have been under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) in a manner requiring some explanation.  In a July 1996 rating decision, the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York denied entitlement to an increased rating for patellofemoral syndrome and patellar tendonitis of the right knee, and denied entitlement to a compensable rating for costochondritis.  The Veteran appealed the rating action to the Board as to both issues.  In a July 1998 rating decision, the RO granted service connection for hemorrhoids, assigning an initial 10 percent evaluation therefor.  The rating action also denied service connection for right shoulder disability.  The Veteran perfected his appeal of the initial rating assigned in the July 1998 rating action, as well as the denial of service connection.

In a March 2003 decision, the Board in pertinent part denied service connection for right shoulder disability, and denied higher ratings for the right knee, costochondritis and hemorrhoid disorders.  The Veteran appealed the March 2003 Board decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2005 Order the Court granted a Joint Motion for Partial Remand filed by the parties, and vacated the Board's decision as to the rating issues; the Court dismissed the appeal concerning service connection for right shoulder disability.  

In a June 2005 decision, the Board remanded the matters vacated by the Court.  In a November 2006 decision, the Board denied higher ratings for the knee and costochondritis matters, and remanded the hemorrhoids issue.  The Veteran appealed the November 2006 Board decision to the Court, and in a July 2008 Order the Court granted a Joint Motion to Remand, and vacated the Board's decision as to the rating issues.  (The Court also vacated the Board's denial of service connection for psychiatric disability, but that matter is no longer before the Board, as the RO thereafter granted service connection for psychiatric disability.)  The Board thereafter remanded the issues to the RO in two separate actions in September 2009.

While the case was at the Court, the RO in August 2006 denied entitlement to a TDIU; the Veteran perfected his appeal of that matter.  In November 2010, the RO determined that the Veteran was not competent for VA purposes; the Veteran has appealed that determination.

The Board notes that in May 2010, the RO assigned the Veteran a separate 10 percent evaluation for arthritis of the right knee.  In a September 2010 statement, the Veteran indicated that he did not wish to pursue appellate review of that matter. 

At the time of the Board's September 2009 remands, the Veteran's attorney had limited his representation to just the right knee, costochondritis and hemorrhoids issues.  In March 2010 he signed a representation agreement with the Veteran that encompassed all matters pending before VA, and in April 2010 the Veteran completed a VA Form 21-22a in favor of the attorney, without any limitations on representation.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for costochondritis and for pseudofolliculitis barbae, and of entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  For the period from October 8, 1997, to October 14, 1998, the Veteran's hemorrhoids were not manifested by persistent bleeding with secondary anemia, by fissures, or by impairment of sphincter control.

2.  For the period from December 1, 1998 to September 6, 1999, the Veteran's hemorrhoids were manifested by fissures, but not by impairment of sphincter control or by at least moderate persistent or recurring prolapse of the rectum.

3.  For the period from November 1, 1999, to January 27, 2002, the Veteran's hemorrhoids were not manifested by persistent bleeding with secondary anemia, by fissures, or by impairment of sphincter control.

4.  For the period from January 28, 2002, to November 13, 2005, the Veteran's hemorrhoids were manifested by fissures, but not by impairment of sphincter control.

5.  For the period from November 14, 2005, the Veteran's hemorrhoids are manifested by fissures and some fecal leakage, but not by involuntary bowel movements.

6.  The Veteran's right knee patellofemoral syndrome and patellar tendonitis of the right knee is not manifested by at least moderate impairment of the knee with recurrent subluxation or lateral instability; or by locking of the knee with effusion into the joint.

7.  In a March 2003 decision, the Board denied service connection for right shoulder disability.

8.  Evidence associated with the record since the March 2003 Board decision is not cumulative or redundant and, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claim for service connection for right shoulder disability.  

9.  Right shoulder/sternoclavicular disability is due to service.

10.  The Veteran has the mental capacity to manage his own affairs.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for hemorrhoids for the period from October 8, 1997 to October 14, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2010).

2.  The criteria for an evaluation in excess of 20 percent for hemorrhoids for the period from December 1, 1998 to September 6, 1999, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2010).

3.  The criteria for an evaluation in excess of 10 percent for hemorrhoids for the period from November 1, 1999, to January 27, 2002, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2010).

4.  The criteria for a 20 percent evaluation for hemorrhoids for the period from January 28, 2002, to November 13, 2005, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2010).

5.  The criteria for an evaluation in excess of 20 percent for hemorrhoids for the period since November 14, 2005, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.114, Diagnostic Code 7336 (2010).

6.  The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome and patellar tendonitis of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.71a, Diagnostic Code 5257 (2010).

7.  The evidence received since the March 2003 Board decision is new and material, and the claim for service connection for right shoulder disability is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

8.  Resolving reasonable doubt in the Veteran's favor, right shoulder/ sternoclavicular disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).  

9.  The criteria for restoration of the Veteran's status as competent for VA purpose have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.353 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Issues

Disability Rating Law and Regulations

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected hemorrhoid and right knee disorders.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2010).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that consideration of staged ratings was appropriate in claims for an increased rating, when the facts reflect distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 509-10.  This same principle had already been recognized for initial rating claims in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

Rating Hemorrhoids

Historically, service connection for hemorrhoids was granted in a July 1998 rating decision.  The disorder was initially evaluated as noncompensably disabling, effective October 8, 1997.  The Veteran has appealed the initial rating assigned.  In January 2000, a 10 percent evaluation was assigned, effective November 1, 1999.  In a November 2001 rating action, the 10 percent evaluation was made effective October 8, 1997; a temporary total evaluation was assigned for October 15, 1998 to November 30, 1998; a 20 percent evaluation was assigned for December 1, 1998, to September 6, 1999; a temporary total evaluation was assigned for September 7, 1999, to October 30, 1999; and a 10 percent evaluation was assigned for the period from November 1, 1999.  (The Board notes that, as the increase to 20 percent and decrease back to 10 percent was accomplished in the same rating action with the Veteran's rating not reduced below 10 percent, the RO's action did not constitute a reduction.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007)).  In July 2006, the RO increased the assigned evaluation to 20 percent, effective November 14, 2005.
 
The RO evaluated the hemorrhoids under 38 C.F.R. § 4.114, Diagnostic Code 7336.  That code provides for a 10 percent evaluation where there are large or thrombotic hemorrhoids which are irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7332 (2010), impairment of sphincter control of the rectum and anus warrants a 10 percent for constant slight leakage, or occasionally moderate leakage.  A 30 percent is for occasional involuntary bowel movements, necessitating the wearing of a pad.  A 60 percent for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating requires complete loss of sphincter control.

A 10 percent rating is warranted for mild prolapse of the rectum with constant slight or occasional moderate leakage.  A 30 percent rating is assignable for moderate prolapse that is persistent or frequently recurring.  38 C.F.R. § 4.114, Diagnostic Code 7334 (2010).

The record shows that during a March 1994 VA examination, the Veteran complained of bleeding and pain associated with his hemorrhoids.  He denied any incontinence or soiling.  The examiner noted the absence of any indication of anemia.  Physical examination disclosed the presence of a few external skin tags, without evidence of fistula or fissure.  Digital examination showed no thrombosed hemorrhoids or redundant tissue suggestive of internal hemorrhoids.  There was no blood.  The examiner concluded that the Veteran did not have any active hemorrhoidal disease.

On VA examination in May 1998, the Veteran reported having pain and bleeding due to hemorrhoids.  He indicated that he had normal sphincter control and that he never had experienced an episode of incontinence.  Examination revealed no evidence of fecal leakage.  He had a normal sized rectum and anus.  There were no physical stigmata of anemia.  No fissures were noted.  The Veteran had external hemorrhoids that could be seen on examination.  The Veteran also had internal hemorrhoids that could be palpated, which were 2 centimeters in size.  There was no evidence of thrombosed hemorrhoids.  There was bright red blood upon testing.  The complete red blood cell count was normal.

A July 1998 entry notes complaints of blood in the stool.  A September 1998 colonoscopy revealed hemorrhoids and multiple small cauliflower-like sessile/polypoid lesions.  

An October 18, 1998 operation report indicates that the post-operative diagnosis was posterior anal fissure.  Rectal examination revealed a large posterior midline fissure.  A colonoscopy at the time also revealed large internal hemorrhoids.  

A November 1998 VA follow up treatment record indicates that the diagnosis was anal fissure and external hemorrhoid.  

A January 1999 VA treatment record reveals that the Veteran was being treated conservatively for an anal fissure.  Examination revealed four external hemorrhoids.  The diagnosis was persistent anal fissure.  

A March 1999 VA treatment record reveals that the Veteran continued to complain of pain and tenderness with bowel movements.  Examination revealed a tender posterior anal fissure.  The diagnosis was persistent anal fissure posterior for several months, failed conservative treatment.  There was no evidence of prolapsed internal hemorrhoids or soilage.   

Hospital records for September 1999 show that the Veteran underwent a hemorroidectomy, left lateral internal sphincterotomy, and flexible sigmoidoscopy.  The postoperative diagnosis was posterior midline fissure, internal hemorrhoids.  During the surgery, some prolapsed rectal mucosa was identified.

A September 14, 1999 treatment record indicates that the Veteran was seen for a follow-up visit after the surgeries.  The Veteran's physician indicated that the Veteran should have four weeks off from work in order to recover. 

A January 28, 2002 VA examination report reveals that the Veteran reported pain and bleeding per rectum.  The examination report notes that in September 1999, the Veteran underwent a hemorroidectomy for grade three hemorrhoids with internal fissure.  A sphincterotomy was also performed.  In January 2002, the Veteran underwent a colonoscopy and he had multiple polyps removed.  It was noted that since these procedures, the Veteran's bleeding had stopped, but his symptoms of severe pain during defecation, soiling of the clothes, and severe itching have continued.  It was noted that the Veteran had severe anal pain during bowel movements.  Examination revealed that the anus was normal with one external hemorrhoid.  The Veteran refused the rest of the rectal examination because of severe pain. 

The report of a November 2005 VA examination discloses that the Veteran reported that within the prior two years, his rectal symptoms had reoccurred, and his fissure had reopened.  He complained of considerable fecal leakage and intermittent bleeding, as well as pain with bowel movements.  He denied using absorbent pads, but indicated that he repeatedly cleaned himself with wet towels.  He reported noticing rectal bleeding three times each week.  Physical examination was considered unsatisfactory because of rectal pain and tenderness.  The examining finger could not be introduced too far.  The examiner noted that the sphincter tone appeared weak.  There was no evidence of anemia, or of fecal leakage or bleeding.   No hemorrhoid was palpated, but a fissure was apparent.

The Veteran attended a June 2008 VA examination.  He reported experiencing pain with defecation.  He reported perianal area tenderness, but no discharge.  He indicated that he did have daily fecal incontinence, but did not wear absorbent pads.  He indicated that he experiences bleeding with defecation five times each week.   He denied thrombosis of his hemorrhoids.  Physical examination of the Veteran was not able to be completed because of rectal pain.  There was no evidence of fecal leakage.  The size of the rectum and anal lumen was normal.  There were no signs of anemia.  There was a small external hemorrhoid that was not thrombosed and which was easily reducible.  There was no redundant tissue or evidence of bleeding.  There was no evidence of rectal prolapse, and sphincter tone was excellent.  There was a small fissure.  The examiner concluded that the Veteran did have persistent bleeding.

A November 2009 VA treatment entry indicates that the Veteran complained of fecal leakage and was wearing absorbent pads; he was prescribed more pads.


Prior to October 15, 1998

The evidence on file for the period up through October 14, 1998, showed that the Veteran manifested hemorrhoids, and that the symptoms associated with hemorrhoids consisted of bleeding, pain and skin tags, without redundant tissue.  Notably, however, despite the evidence of bleeding, blood testing consistently showed the absence of anemia, and examiners noted the clinical absence of indications of anemia.  The pertinent rating criteria specify that a 20 percent rating requires persistent bleeding and secondary anemia.  In other words, the persistent bleeding must be severe enough to have resulted in anemia to meet the criteria for a 20 percent evaluation.  Moreover, the Veteran denied any history of fissures, and the evidence did not suggest the presence of fissures.  The May 1998 examiner specifically noted that fissures were not present.

Given the absence of secondary anemia or of fissures, the Board finds that the evidence for the period prior to October 15, 1998, did not more nearly approximate the criteria for a higher evaluation under Diagnostic Code 7336. 

The record shows that the Veteran consistently denied any symptoms of incontinence or soiling, and the record did not otherwise suggest the presence of impairment of sphincter control.  At his May 1998 examination, he specifically denied any history of incontinence, and physical examination disclosed the absence of any suggestion of fecal leakage.  A higher rating under Diagnostic Code 7332 consequently is not warranted.  In addition, given the normal-sized rectum and anus noted on examination, and the absence of any other indication of rectal or anal stricture, or of rectal prolapse, higher ratings under Diagnostic Codes 7333 or 7334 are not warranted.

In sum, the evidence on file for the period prior to October 15, 1998, shows that the Veteran's hemorrhoids and associated symptoms did not more nearly approximate the criteria for a rating higher than 10 percent under any applicable diagnostic code.


From December 1, 1998 to September 6, 1999

The evidence shows that in October 1998, the Veteran was found to have a large posterior midline fissure in the rectum, as well as large internal hemorrhoids.  Shortly thereafter, he was noted to have external hemorrhoids as well.  Conservative treatment failed, and his anal fissure persisted until he underwent surgical repair in September 1999.  The evidence consequently supported the assignment of a 20 percent evaluation.  This is the maximum evaluation assignable under Diagnostic Code 7336.  

With respect to alternative diagnostic codes, the March 1999 VA clinician specifically noted the absence of any rectal prolapse or soilage.  Although some prolapse had developed by the time of the September 1999 procedure, given the affirmative findings of the absence of prolapse in March 1999, and the absence of any other indication of a persistent or reoccurring prolapse, the Board finds that a higher evaluation under Diagnostic Code 7334 is not warranted.  Nor, given the absence of any suggestion in the record of rectal or anal stricture, is a higher rating available under Diagnostic Code 7333.  With respect to Diagnostic Code 7332, a higher rating would require involuntary bowel movements which necessitate the wearing of a pad.  Through September 1999, the Veteran never reported experiencing involuntary bowel movements, or the need to wear a pad.  The March 1999 clinician noted the absence of any soilage, and none of the other records for the period at issue suggested the presence of fecal leakage or the need for a pad.  Consequently, a higher rating under Diagnostic code 7333 is not for application.

In short, the evidence for the period from December 1, 1998, to September 6, 1999, does not support assignment of a rating higher than 20 percent.

From November 1, 1999 to November 13, 2005

The evidence shows that following the November 1999 surgery, the Veteran evidenced no further rectal bleeding until around January 2002.  In January 2002, several polyps were removed, which apparently stopped the bleeding.  In any event, the records continued to show that the Veteran never developed any secondary anemia.  

During a January 28, 2002 VA examination, however, the Veteran reported that he was soiling his clothes.  Physical examination was incomplete, because of the Veteran's report of severe rectal pain, and limited examination did not reveal the presence of any fissure.  When he was examined by VA in November 2005, he reported the reopening of his fissure around 2003, and complained of considerable fecal leakage and intermittent bleeding, as well as pain with bowel movements.

Although the January 2002 examiner did not find any fissure, his examination of the Veteran's rectum was admittedly limited.  The Board points out, however, that when the Veteran was found in November 2005 to have a fissure, his description of his symptoms, namely pain and soilage, were essentially the same as those in January 2002.  At the November 2005 examination, he described the onset of the symptoms as in 2003, but given the January 2002 complaints, the Board finds it likely the Veteran was simply mistaken as to the year of onset.  

Given the incompleteness of the examination in January 2002, the similarity in the nature of the complaints described in January 2002 and November 2005, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran was entitled to a 20 percent evaluation for his hemorrhoids beginning January 28, 2002, on the basis of fissures.  The Board notes that for the period from November 1999 to January 28, 2002, none of the lay or medical evidence suggests the presence of fissures, or of persistent bleeding.  As already mentioned, the Veteran has never been found to have anemia.  Nor does any of the evidence at issue suggest the presence of rectal prolapse or (prior to January 2002) impairment of sphincter control.

As to whether an evaluation in excess of 20 percent is warranted for the period from January 28, 2002 to November 13, 2005, although the Veteran reported soilage of his clothes, he never once indicated that he experienced involuntary bowel movements, or required a pad.  The Board points out that fecal leakage is not synonymous with involuntary bowel movements under Diagnostic Code 7332, as that code specifically distinguishes the proper ratings assigned based on whether there is leakage, or involuntary bowel movements.  In the absence of any complaints or other evidence of involuntary bowel movements or the need for a pad, the Board finds that an evaluation in excess of 20 percent for the period from January 28, 2002 to November 13, 2005 is not warranted.  Moreover, given the absence of any evidence of rectal prolapse or of rectal or anal stricture, a higher rating under Diagnostic Code 7333 or 7334 is also not warranted.

In sum, the evidence does not support an evaluation higher than 10 percent for the period from November 1, 1999, to January 27, 2002, but does support a 20 percent for the period from January 28, 2002, to November 13, 2005.

From November 14, 2005

The evidence from November 2005 shows that the Veteran's fissure reoccurred.  The current 20 percent evaluation consequently is supported by the record.  As noted previously, this is the maximum evaluation assignable under Diagnostic Code 7336.  

A higher rating is available where there is impairment of sphincter control with occasional involuntary bowel movements that necessitate the wearing of pads.  A higher rating is also warranted for extensive leakage, if there is also fairly frequent involuntary bowel movements.  

The record shows that the November 2005 VA examiner described the sphincter tone as appearing weak.  He noted, however, that there was no evidence of fecal leakage, despite the Veteran's report of considerable leakage.  Interestingly, the Veteran denied using absorbent pads.  The June 2008 examiner noted that the sphincter tone was excellent.  He recorded the Veteran's report of daily fecal incontinence, along with the curious avoidance of absorbent pads.  Physical examination again revealed no evidence of fecal leakage.  From the above, the Board finds that the Veteran is not shown to have involuntary bowel movements.  In the regard, the Board considers it highly unlikely the Veteran would experience even occasional involuntary bowel movements, and yet not feel the need to wear any protective pads.  Using wet towels, as the Veteran reports, is consistent with some fecal leakage, but not with the soilage implied by an involuntary bowel movement.  

The Board notes that in November 2009, the Veteran apparently did seek a prescription for absorbent pads, but the basis for the pads was fecal leakage, and not involuntary bowel movements.  The Board again notes that the distinction between leakage and involuntary bowel movements is not without significance in the pertinent rating criteria.  Diagnostic Code 7332 provides for different levels of disability based on whether the impairment involves just leakage, or involuntarily bowel movements (exemplified most forcefully in the criteria for a 60 percent rating, which specifically contemplates both leakage and involuntary bowel movements).  As the evidence does not establish the presence of involuntary bowel movements at any point, the Board finds that the criteria for a 30 percent or higher rating under diagnostic code 7332 have not been met or approximated.

The June 2008 examiner noted the absence of rectal prolapse, or of any abnormality in the size of the rectum or anal lumen.  Higher ratings under Diagnostic Codes 7333 or 7334 therefore are not warranted.

In short, the evidence on file for the period since November 2005 do not support assignment of a rating higher than 20 percent.

The Board notes that the RO, in granting service connection for hemorrhoids, assigned an effective date for the grant of October 8, 1997.  As already discussed, the RO thereafter assigned "staged" ratings for the disorder to account for periods when the disorder was more severe or less severe.  Except as otherwise addressed in the above analysis, the Board has found that the evidence does not support a higher rating for any discrete period involved in this appeal. 

Rating Right Knee Disability

Historically, service connection for right knee patellofemoral syndrome and patellar tendonitis of the right knee was granted in July 1994, with an assigned noncompensable evaluation.  This was increased to 10 percent in February 1998.  As noted in the Introduction, service connection for osteoarthritis was granted in May 2010, resulting in the assignment of a separate 10 percent evaluation under Diagnostic Code 5003.  The Veteran has elected not to pursue appellate review of the separately assigned rating, and consequently this appeal is limited to the right knee impairment evidenced by symptoms other than limitation of motion, as the compensable rating the Veteran received under Diagnostic Code 5003 was predicated on limitation of motion.  See 38 C.F.R. § 4.14.

The Veteran's right knee patellofemoral syndrome and patellar tendonitis of the right knee is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Under that code, a 10 percent evaluation is warranted for impairment of the knee with slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.

A 20 percent rating is warranted for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2010).

When examined by VA in July 1996, the Veteran's current complaints included chronic daily pain with a moderate degree of swelling.  He denied a history of buckling but reported having frequent episodes of locking.  Physical examination disclosed tenderness over the patella with a moderate degree of pain elicited with movement of the patella; there was some limitation of motion.  There was no evidence of swelling or joint effusion.  Stress testing revealed that the anterior cruciate ligament and medial collateral ligaments were intact.  The diagnosis was patellofemoral syndrome or chondromalacia of the right knee.  X-ray studies of the right knee were normal.   

A June 1997 private medical record indicates that there was no laxity in the knee.  

At an October 1997 hearing before a Decision Review Officer, the Veteran testified that his knee was painful, and tended to give way and lock.  He explained that the knee had caused him to miss work and classes.

An October 1997 evaluation report by a physical therapist indicates that the Veteran exhibited no significant gait deviation.  He did not use assistive devices.  Examination did not detect any significant effusion.  The Veteran had full active motion in the knee.  There was mild atrophy of the quadriceps muscle on the right, and some knee crepitus. 

At a November 1997 VA examination, the Veteran evidenced some restriction of right knee flexion, with no instability or effusion. 

During a January 2002 VA examination, the Veteran reported increased knee pain over the right knee and under the bottom of the knee cap.  He reported having a popping sensation, stiffness in the morning, fatigability of the muscles, and lack of endurance.  He reported experiencing difficulty with prolonged standing, sitting and using the stairs.  Physical examination of the right knee disclosed the absence of effusion.  There was no atrophy or limitation in knee motion.  There was a trace anterior drawer sign.  The examiner noted that the Veteran had significant difficulties and he was unable to perform a single deep knee bend.  He indicated that the Veteran ambulated with a reciprocal type gait and he was able to toe walk without difficulty and heel walk with mild difficulty.  

An August 2004 entry in the treatment records documents complaints of right knee buckling, locking, stiffness, and pain.  Physical examination showed that no effusion was present.  There was pain, but no limitation of motion, no instability, and no weakness.

An August 2006 VA treatment entry documented mild right knee tenderness with minimal swelling.  There was normal range of motion and full strength.  X-ray studies showed no abnormalities.

VA vocational rehabilitation records on file indicate that the Veteran was found by VA to have a serious employment handicap in light of his unstable work history.  The records show he went to school in 1997, but took a leave of absence the next year.  Records from the Social Security Administration (SSA) on file show that the Veteran is considered disabled almost exclusively by psychiatric disability.

The Veteran was examined by VA in November 2009.   He reported experiencing buckling of his right knee several times each day.  He denied any flare ups.  He indicated that he occasionally used a cane, but not a brace.  Physical examination showed that he limped. There was slight swelling of the right knee, with joint line pain and crepitus.  There was some limitation of flexion.  There was mild instability in the medial collateral ligament, but otherwise the knee was stable.

On file is a June 2010 report by Adato Vocational Services.  After summarizing select records, the author concluded that "the records reveal orthopedic impairments of his ... knee... which limit his activities at even unskilled work."  The Board notes that the few records summarized by the author do not address their impact on his employability.

As explained previously, the Veteran already receives a compensable evaluation for the limitation of right knee motion under Diagnostic Code 5003.  Consequently, the provision of Diagnostic Codes 5260 and 5261 (or 38 C.F.R. §§ 4.40 and 4.45) are not for application in evaluating the right knee disorder currently on appeal.  To warrant a rating higher than 10 percent under Diagnostic Code 5257, there must be at least moderate recurrent subluxation or lateral instability.  The treating and examining physicians have consistently indicated that the Veteran has none to only slight instability in the knee.  The Board finds the Veteran's claimed observations to the contrary, namely that his knee buckles frequently, to be of considerably less probative value than the observations of the multiple clinicians and examining physicians.  The Veteran's observations are further undermined by his typically normal gait and by his acknowledgement that he only occasionally uses a cane, and not a brace on the knee.  The Board accordingly finds that the more probative evidence establishes that the Veteran's right knee disorder is productive of no more than slight impairment of the knee.  A higher rating under Diagnostic Code 5257 is not warranted.

The Veteran reported that his knee is painful and frequently locks.  Notably, however, none of the clinical or examining physicians, or radiological studies have found evidence of effusion into the knee joint.  The record documents one occasion of mild swelling, and certainly does not show the presence of effusion into the joint.  Moreover, the locking the Veteran reports has not been replicated by the examiners, and the Board finds the Veteran's account of locking to lack credibility, given the rather voluminous treatment records which are silent for any clinical observation of locking.  In short, the Board finds that the Veteran's right knee symptoms do not more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5258.

The Board notes that inasmuch as none of the evidence even suggests the presence of nonunion or malunion of the tibia or fibula associated with the right knee disorder, the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5262 are not for application.

In sum, the preponderance of the evidence is against assignment of an initial evaluation in excess of 10 percent for right knee patellofemoral syndrome and patellar tendonitis of the right knee.

The Board has reviewed the evidence on file and concludes that the underlying level of severity for the Veteran's disorder has not approximated the criteria for a rating in excess of 10 percent at any point during the period at issue. 

Extraschedular Consideration

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service- connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the symptoms associated with the Veteran's hemorrhoids and right knee disorder are contemplated by the pertinent rating criteria.  The Veteran's hemorrhoids are manifested primarily by bleeding and by fissures which apparently cause some degree of fecal leakage.  The rating criteria for hemorrhoids contemplate bleeding and the effects of fissure, and the alternative diagnostic code for impairment of sphincter control contemplates the type of leakage the Veteran reports.  His symptoms fit squarely into the schedular criteria, and he does not present with any symptoms which are not either expressly or impliedly contemplated by those criteria.  The same is true of the right knee disorder.  The restricted motion and arthritic changes are already separately evaluated.  The Veteran's other symptoms of crepitus and swelling (as well as his questionable symptoms of buckling and locking) are contemplated by rating criteria for impairment of the knee or dislocation of the semilunar cartilage.  He does not report and has not demonstrated any symptoms which are not contemplated by the pertinent schedular rating criteria, or which are not already separately rated. 

The Veteran has required two hospitalizations for his hemorrhoids for surgery, and has been compensated for both with temporary total ratings.  He does not have any other history of hospitalizations for the disorders at issue.  The Veteran has had some difficulty with employment, clearly due in large part to his psychiatric disorder.  He did receive VA vocational rehabilitation at one point.  In neither case has the evidence or Veteran suggested that his hemorrhoids or right knee disorder played a significant role in any employment problems.  The Board has reviewed the June 2010 report by Adato Vocational Services, but points out that even in selecting only those excerpts which supported his opinion, the author did not identify any excerpts that reasonably supported the author's conclusion.

In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned ratings. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

II.  New and Material Evidence to Reopen

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Generally, a claim which has been denied in a final rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

A March 2003 board decision denied entitlement to service connection for right shoulder disability, finding that the disorder did not first manifest until several years after service.  In a January 2005 Order, the Court dismissed the Veteran's appeal of the issue.  Therefore, the March 2003 Board decision is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).  

The March 2003 Board decision denied service connection on the basis that the right shoulder disorder first manifested several years after service.  For this reason, in order to reopen the claim, the new and material evidence must pertain to a basis for the prior final denial.  In order to reopen the claim for service connection for right shoulder disorder, there must be new and material evidence that has some tendency to show that a right shoulder disorder originated in service or is otherwise etiologically related to service.  Service connection for right shoulder disability may be considered on the merits only if new and material evidence has been received since the time of the March 2003 adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2010).

In March 2003, the relevant evidence on file consisted of service treatment records which are silent for reference to right shoulder or sternoclavicular complaints.  A January 1989 service medical record refers to pain in the left shoulder with rotation, which was diagnosed as a muscle strain.  The records also document several complaints of left-sided chest pain.  The service records do not mention a motor vehicle accident in 1989.  

The previously considered evidence also included post-service records for 1994 to 2002 documenting complaints of right shoulder pain as early as 1995.  An April 1996 entry notes complaints of right shoulder pain since 1989; the clinician did not enter a diagnosis.  An April 1998 chiropractic evaluation report notes that the Veteran reported that the onset of the right shoulder pain was in 1986 from heavy lifting.  The diagnosis was primary severe sprain/strain of the right shoulder musculature due to right sternoclavicular separation.  

A June 1998 VA treatment record reveals that the Veteran had possible rotator cuff pathology secondary to right shoulder girdle instability.  A June 1998 VA physical therapy  treatment record indicates that the Veteran had complaints of right shoulder cuff pain.  It was noted that the Veteran suffered numerous injuries to the neck, low back, right knee, and dislocation of the right sternoclavicular joint secondary to a motor vehicle accident in 1989.  The assessment was impingement syndrome at the right shoulder secondary to the motor vehicle accident.

A February 1999 VA treatment record indicates that the Veteran originally injured his right shoulder in a motor vehicle accident in 1989 and the diagnosis at that time was dislocation of the sternoclavicular joint.  It was noted that since that time, the Veteran had had pain and loss of function in the right shoulder.  E.C. Medical Center treatment records dated in August 2000 indicate that the Veteran had a long history of shoulder instability on the right.  The Veteran underwent a right shoulder arthroscopy with open reconstruction.  The postoperative diagnosis was right shoulder multidirectional instability.  A July 2001 VA treatment record reveals that the Veteran had chronic pain of the right shoulder ever since a motor vehicle accident in 1989.

Pertinent evidence received since the March 2003 decision includes treatment records for 2002 through 2009 which document continued treatment for right shoulder problems, and record the Veteran's belief as to the service onset of his complaints.  These records contain a February 2004 report by a VA radiologist who interpreted the findings of the right shoulder to show very minimal asymmetry of the medial ends of the clavicle.  The radiologist noted that he had reviewed December 1993 VA X-ray studies of the same area, which purportedly showed separation of the right sternoclavicular joint.

The added evidence also includes a February 2004 statement by Dr. J. Ward.  
Dr. Ward indicates that the references in the service treatment records to left shoulder pain, and to left-sided complaints were likely a transcribing mistake.  He indicated that his review of the service and post-service records suggests that the symptoms in service likely occurred on the right side and shoulder, based on the Veteran's assertion that he did not have left-sided pain in service, and based on post-service records showing that to this day, the primary location of the costochondral pain is on the right.  He also noted that diagnostic studies showed a lesion at the right sternoclavicular joint.

The new evidence also includes a June 2009 statement by Dr. N. Damien.  Dr. Damien indicated that he had reviewed X-ray studies of the Veteran from the early 1990s, which appeared to him to show separation and dislocation of the right sternoclavicular joint.  He noted that more recent studies continued to show evidence of sternoclavicular dislocation, as well as osteoarthritis.  He concluded that the Veteran's right sternoclavicular disorder was related to service.   

The added evidence lastly includes the report of a November 2009 VA examination of the Veteran.  He reported a history of involvement in an MVA in service, in connection for which he sought medical attention for his right shoulder and clavicle.  He indicated that he has continued to experience right shoulder and clavicle pain since that time.  Following physical examination, the examiner diagnosed right shoulder strain with osteoarthritic changes and impingement of the supraspinatus muscle and tendon, as well as costochondritis and lateral displacement of the right clavicle in relation to the sternum.  He concluded that the right shoulder disorder was not related to the costochondritis, given the separate paths of development in service, but that the right shoulder and clavicle disorder did begin in service. 

After review of the above, the Board finds that new and material evidence has been received.  The February 2004 radiologist's report addresses the precise basis for the prior denial of the claim by indicating that the right shoulder disorder at issue was present shortly after the Veteran's discharge from his honorable period of service.  Dr. Damien's opinion and that of the VA examiner fulfill another element that was missing at the time of the March 2003 Board decision, namely evidence with a clear and supported rationale linking the current disorder to service.  This clearly raises a reasonable possibility of substantiating the claim; therefore, the claim for service connection for right shoulder disability is reopened.

Having reopened the claim, the Board will turn to the evidence on file.  Although the service treatment records do not refer to the right shoulder or sternoclavicular joint, they do record pertinent complaints affecting the left side of the Veteran's body.  Dr. Ward has offered the opinion that the identification of the affected side as on the left was a transcribing mistake, given that since service, all complaints and findings in the areas concern are on the right side of the body.  The Board finds his analysis persuasive, and the Board finds credible the Veteran's assertion that he was actually experiencing pain affecting the right shoulder and sternoclavicular area.

The post-service evidence apparently establishes that the Veteran was determined by December 1993 to have evidence of a right sternoclavicular separation.  The actual X-ray report is not on file, but the February 2004 VA radiologist appears to have reviewed the report, and he is certainly competent to report what another medical professional found, or indeed to read the X-rays himself.  The records for the period since 1993 show continuity of treatment for problems in the right shoulder/sternoclavicular area, with diagnostic studies showing evidence of sternoclavicular defects.

The evidence was reviewed by Dr. Damien, who concluded that the Veteran's right shoulder/sternoclavicular disorder originated in service.  The November 2009 VA examiner arrived at the same conclusion.  Both opinions are supported by the Veteran's credible observations concerning his right shoulder area in service and continuously since that time.  There is no medical opinion against the claim.

Given the credible evidence of right shoulder/sternoclavicular disability in service and continuously since then, and the medical opinions linking the disorder to service, the Board finds that the evidence is at least in equipoise.  Accordingly, service connection for right shoulder/sternoclavicular disability is granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

III. Competency

For VA purposes, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  Unless the medical evidence is clear, convincing and leaves no doubt as to the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization and the holding of incompetency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353. 

The record shows that the Veteran's service-connected psychiatric disability is currently evaluated as 100 percent disabling.  This rating was assigned following a November 2009 VA examination.  It is this VA examination on which the RO's determination regarding the Veteran's competency was based.

The record shows that the Veteran was separated from service due to marijuana use.  Treatment records show that his marijuana and alcohol use since that time has been sporadic.  He reported to clinicians that he stopped drinking heavily in 1998.  He stopped using marijuana in 1997 for a number of years, and started again but stopped in 2002. 

In connection with his appeal seeking service connection for psychiatric disability, the Veteran submitted an undated private report of a psychological evaluation by Dr. B. Smallwood.  The examination was conducted by telephone.  The Veteran reported that he had been thrown out of service for marijuana use, but denied using the substance since 2002.  The Veteran's mental status examination over the phone revealed that his cognition was intact.

At the November 2009 VA examination, the Veteran reported that he had stopped drinking alcohol heavily in 1998, and stopped using marijuana earlier in 2009.  Mental status examination showed mild impairments, with paranoid ideations.  The Veteran reported good financial management skills.  The examiner concluded that the Veteran would have difficulty managing his money, and might use his VA funds for the purchase of marijuana.  She therefore recommended that he be considered mentally incompetent for VA purposes.

Based on the November 2009 examiner's recommendation, the RO in May 2010 proposed to rate the Veteran as incompetent for VA purposes.

On file is a June 2010 report by Adato Vocational Services, submitted by the representative.  The author reviewed certain select medical records provided to him, and concluded that the Veteran had shown grossly inappropriate behavior with a danger of hurting others.

In a September 2010 statement, submitted in response to the November 2009 examiner's belief concerning the Veteran's possible relapse into marijuana use, Dr. Smallwood emphasized that Veteran's substance abuse was in remission.  She indicated that there was nothing in her evaluation of the Veteran that would suggest he was incapable of managing his own money.

In a November 2010 decision, the RO determined that the Veteran was incompetent for VA purposes.

On file is the report of a November 2010 VA Field Examination.  The examiner noted that the Veteran was independent with his medications, and was oriented and coherent.  The examiner felt the Veteran was stable.  The Veteran was able to accurately state the sources of his income, and noted that he personally handled his bills; the examiner confirmed that the utility bills were being paid on time.  The examiner concluded that the Veteran was competent for VA purposes, and that there were no questionable expenditures or misuse of funds.  The examiner stated that the Veteran was able to handle his own funds without VA supervision.

The Veteran's self-report of symptoms and the mental status examination findings noted at the November 2009 examination were described as mild, and do not even remotely suggest he is mentally incompetent for VA purposes.  The examiner's speculation that the Veteran might use his funds for the purchase of marijuana is not a sufficient basis to conclude that the Veteran lacks the mental capacity to manage his own affairs, particularly in the absence of a history of heavy marijuana use or other inappropriate expenditures on illegal substances.  The Board points out that the Veteran has had access to funds from the Social Security Administration and VA for a number of years, without any evidence that he converted those funds to illegal use. 

Although Dr. Smallwood offered her opinion as to the Veteran's competency, the Board finds her opinion to be of questionable accuracy, given that she admittedly has never interviewed the Veteran in person.  Her opinion is no more probative than that of the June 2010 report by Adato Vocational Services, which apparently relied on selective excerpts to bolster the author's conclusion that the Veteran was in fact a danger to others.

The Board does find, however, that the opinion of the November 2010 VA Field examiner clearly shows that the Veteran remains competent.  The field examiner spoke with the Veteran in person about precisely those matters relevant to the determination of incompetency.  The opinion at least serves to raise a reasonable doubt as to that issue.  Such reasonable doubt must be resolved in favor of the Veteran's competency.  

In sum, the evidence is conflicting as to the Veteran's competency, and the more probative evidence on the point tends to weigh in his favor.  Accordingly, his appeal to restore his status as competent for VA purposes is granted.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DCs]," and that the range of disability applied may be between 0 percent and 100 percent "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As to the right shoulder and competency issues, given the favorable disposition of those claims, any notice deficiencies are harmless.  As to the remaining issues, the record shows that substantially compliant notice was sent in January 2005, July 2006, March 2006, and August 2006, and the claims were last readjudicated in a December 2010 supplemental statement of the case, thereby curing any deficiency in the timing of the notices.  Mayfield, 444 F.3d at 1333.  Moreover, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claims such that any notice error did not affect the essential fairness of the adjudication now on appeal.  With respect to the hemorrhoid and right knee issues in particular, the Veteran has demonstrated repeatedly through the years that he is aware of the criteria to establish higher ratings, and the Board points out that he is represented in his appeal by an attorney who has made extensive argument in support of higher ratings.  

With respect to VA's duty to assist the Veteran, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, were obtained by the RO or provided by the Veteran himself.  38 U.S.C.A. § 5103A.

The record also reflects that the Veteran was afforded several VA examinations in connection with his claims, the last of which were in November 2009.  The examinations included the pertinent findings for evaluating the severity of the disorders under the appropriate diagnostic codes.  The Board finds that the examinations are adequate for the purpose of adjudicating the claims on appeal, and the Veteran does not contend otherwise.  See Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011) (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).

The Board notes that the report of a December 1993 VA chest X-ray referenced by a February 2004 radiologist is not on file as to the right shoulder matter.  Given the disposition of that claim, the Board finds that further delay of the case to obtain that record is not warranted, particularly as the radiologist is clearly competent to report what an X-ray study showed. 


In sum, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 


ORDER

An initial rating for hemorrhoids, in excess of 10 percent for the period from October 8, 1997 to October 14, 1998, in excess of 20 percent for the period from December 1, 1998 to September 6, 1999, and in excess of 10 percent for the period from November 1, 1999, to January 27, 2002, is denied; a 20 percent rating for hemorrhoids for the period from January 28, 2002 to November 13, 2005, is granted; a rating in excess of 20 percent for the period from November 14, 2005 is denied.

An increased rating in excess of 10 percent for right knee patellofemoral syndrome and patellar tendonitis of the right knee is denied.

As new and material evidence has been received, the appeal to reopen service connection for right shoulder disability is granted.

Service connection for right shoulder/sternoclavicular disability is granted. 

The Veteran's status as competent for VA purposes is restored, effective November 1, 2010.


REMAND

The Veteran perfected an appeal on the matter of entitlement to a TDIU.  During the pendency of that appeal, service connection for psychiatric disability was granted.  The RO assigned the disorder a 100 percent evaluation effective October 1997.  The RO then advised the Veteran that his appeal of the TDIU matter was moot, as his application for that benefit was filed in 2005, many years after the effective date of the assigned schedular 100 percent evaluation.

In Bradley v. Peake, 22 Vet. App. 280 (2008), the Court held that a TDIU does not in fact become moot in all circumstances.  The Court relied on language found in the laws pertaining to special monthly compensation to determine that a Veteran could still derive a benefit from the assignment of a TDIU, if that TDIU could be awarded without consideration of the disability for which the Veteran was receiving a total evaluation.

As applied to the circumstances of this case, the record shows that service connection is in effect for a number of disorders, all of which are rated less than totally disabling except for the psychiatric disability.  Although the Veteran is not seeking entitlement to special monthly compensation at the housebound rate, he still is permitted to demonstrate that he is entitled to a TDIU based on the impact of his service-connected disorders other than the psychiatric disability.

Consequently, the matter of entitlement to a TDIU remains on appeal.  The record shows that since the last supplemental statement of the case on the issue, additional medical records pertaining to the service-connected nonpsychiatric disorders have been obtained.  The Board therefore must remand the TDIU matter for consideration of the added evidence.

Turning to the matter of the proper rating for costochondritis, the Veteran has maintained for a number of years that the disorder really represented the right shoulder/sternoclavicular disorder for which he sought service connection.  His representative currently contends the Board's evaluation of the proper rating assignable must include consideration of 38 C.F.R. § 4.71a, Diagnostic Code 5203, which pertains to dislocation of the clavicle.  He argues that the prior vacated Board decision determined that this diagnostic code was applicable, and he points out that the Joint Motion requires the Board to address the code.  In recent statements, the representative has argued that the Veteran is entitled to a separate rating for the shoulder and clavicle components of his "costochondritis."  

Historically, the Veteran's clinical picture as to the above conditions has been unclear.  His primary complaints to examiners has been of chest wall pain, stiffness and dysfunction.  Many examiners have located the tenderness as impacting the lower ribs on the right side, but a November 1999 examiner noted the presence of chest wall tenderness, including at the sternoclavicular joint. 

At this point, it is far from clear which symptoms experienced by the Veteran are attributable to costochondritis, and which are attributable to the now service-connected right shoulder/sternoclavicular joint disorder.  In the Board's opinion, another VA examination is necessary to determine the nature of the right shoulder/costochondritis problems to ensure that the symptoms associated with the Veteran's disability are not compensated twice.  See 38 C.F.R. § 4.14.

With respect to the service-connected skin disorder, the disability is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7806.  Under that code, a skin disorder is rated based on the percentage of surface area affected or by the need for systemic medication.  The diagnostic code also provides, however, that the disorder can be alternatively rated as disfigurement, if that is the primary manifestation.

The record shows that the Veteran was examined in connection with his claim in June 2008 and December 2009.  The examinations show that the skin disorder affects the face, as well as other areas of the body.  The December 2009 examiner in particular noted the presence of ice pick scarring with raised painful nodules on the bilateral mandibular lines.  There were also hyperpigmented papules and patches on the anterior neck, and hyperpigmented patches on the chest and back.  Notably, neither examiner commented on the degree of any disfigurement or otherwise provided color photographs.  See generally, Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (noting that terms such as "exceptionally repugnant" in the prior version of Diagnostic Code 7806 were not medical terms).  The Board finds that further VA examination, with color photographs, is required to provide sufficient information to allow the Board to determine if a higher rating is available under the Diagnostic Code for disfigurement.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for a VA dermatology examination to determine the nature and severity of the Veteran's service-connected skin disorder.  The examination preferably should be scheduled when the Veteran's skin disorder is in an active phase.  All indicated studies should be performed, and all findings should be reported in detail. The physician must provide specific findings as to each of the following:

A.  The measurement of the percentage of the entire body affected by the skin disorder, including associated scarring or hyperpigmentation;

B.  The measurement of the percentage of exposed areas affected by the skin disorder, including associated scarring or hyperpigmentation;

C.  The need for systemic therapy such as corticosteroids or other immunosuppressive drugs, and, if there is such a need, the total duration required over the past 12 months;

D.  Whether there is extensive lesions or marked disfigurement associated with the service-connected skin disorder.

The rationale for all opinions expressed should be provided. The claims files must be made available to the examiner for review.  Unretouched color photographs of all areas of the body affected by the service-connected skin disorder should be associated with the examination report.

2.  The RO should also schedule the Veteran for a VA examination to determine the nature and severity of the service-connected costochondritis.  All indicated studies should be performed, and all findings should be reported in detail.  To the extent possible, the examiner must attempt to distinguish the manifestations of the Veteran's costochondritis from the Veteran's right shoulder/ sternoclavicular disorder.  If such a distinction cannot be made without engaging in speculation, the examiner should so state.

The rationale for all opinions expressed should be provided.  The claims files must be made available to the examiner for review.

3.  Thereafter, and after undertaking any other necessary development, including a VA examination with respect to the TDIU matter if deemed warranted, the RO should readjudicate the issues remaining on appeal, including entitlement to a TDIU.  If the benefits sought on appeal are not granted in full the RO must issue a supplemental statement of the case, which should include consideration of all evidence added to the record since the last supplemental statement of the case, and provide the appellant and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010). 



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


